Citation Nr: 1217858	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a neck disability, to include secondary to a low back disability.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for a neck disability and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, chronic headaches are related to active military service.


CONCLUSION OF LAW

Chronic headaches were incurred during active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's favorable disposition of the claim decided herein, the Board finds that failure to discuss VCAA compliance will result in harmless error to the appellant.

II.  Service Connection

The Veteran has claimed entitlement to service connection for chronic headaches, which she contends first manifested during service and have existed continuously since service.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

The Veteran's service treatment records reflect that she began complaining of severe headaches during her active duty service.  While the appellant denied having frequent or severe headaches on medical history reports from June 2002 and September 2005, by August 2007 she described a history of severe headaches almost every day in medical assessment and history reports.  In August 2007, the examiner concurred with the appellant's report of her symptoms. 

The record also contains evidence of current headaches, and a competent medical opinion linking these headaches to those she had in service.  In an April 2008 VA examination report, the examiner diagnosed chronic headaches and opined that these headaches were connected to the Veteran's service as she was diagnosed with and treated for this disorder while in the service.  This diagnosis is supported by the record, and the examiner has provided a sufficient rationale to justify his opinion.  Significantly, there is no contrary medical opinion of record, and thus entitlement to service connection for chronic headaches is warranted.


ORDER

Entitlement to service connection for chronic headaches is granted.


REMAND

The Veteran has also claimed entitlement to service connection for a neck disability and obstructive sleep apnea.  The Board finds that a remand to obtain additional evidence is necessary before these claims may be adjudicated.  

During her July 2011 Board hearing, the Veteran testified that she had a computed tomography (CT) scan of her neck at a VA Medical Center in Orlando in June 2011.  This record has not yet been obtained.  In addition, the February 2010 VA respiratory examination report refers to a March 2009 record from the Orlando VA Medical Center that does not appear to be of record.  This record, and any additional outstanding medical records from the VA Medical Center in Orlando and the Outpatient Clinic in Orlando, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the appellant's outstanding VA medical records, to include those from the Orlando VA Outpatient Clinic, those from a March 2009 sleep apnea appointment, and those from a June 2011 CT scan from the Orlando VA Medical Center.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the above and of any additional development, including a VA medical examination if appropriate, the RO/AMC should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


